 

EXHIBIT 10.2

 



Fifth Amendment to Credit Agreement and Limited Waiver

 

This Fifth Amendment to Credit Agreement and Limited Waiver (herein, this
“Amendment”) is entered into as of August 13, 2018 (the “Fifth Amendment
Effective Date”), by and among Limbach Facility Services LLC, a Delaware limited
liability company (the “Borrower”), Limbach Holdings LLC, a Delaware limited
liability company (the “Parent”), the other Guarantors party hereto, the Lenders
party hereto, and Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent and L/C Issuer.

 

Recitals:

            

A.    The Borrower, the Parent, the other Guarantors party thereto, the Lenders
party thereto, and the Administrative Agent are party to a Credit Agreement
dated as of July 20, 2016 (as amended, modified, restated, or supplemented from
time to time, the “Credit Agreement”).

 

B.    The Borrower has advised the Administrative Agent and the Lenders that
Limbach, Inc. and its Subsidiaries failed to maintain a Fixed Charge Coverage
Ratio of at least 1.15 to 1.00 on June 30, 2018, as required by Section 6.20(c)
of the Credit Agreement (the “Financial Covenant Violation”). The Borrower has
requested that the Administrative Agent and the Required Lenders waive the
Financial Covenant Violation, and the Administrative Agent and the Required
Lenders have agreed to such request pursuant to the terms and conditions set
forth herein.

 

C.    The Borrower, the Administrative Agent and the Required Lenders have also
agreed to make certain amendments to the Credit Agreement pursuant to the terms
and conditions set forth herein.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.Incorporation of Recitals; Defined Terms.

 

The Borrower and the Guarantors acknowledge that the Recitals set forth above
are true and correct. This Amendment shall constitute a Loan Document, and the
Recitals shall be construed as part of this Amendment. Each capitalized term
used but not otherwise defined herein, including capitalized terms used in the
introductory paragraph hereof and the Recitals, has the meaning assigned to it
in the Credit Agreement.

 

Section 2.Limited Waiver.

 

2.1.  Limited Waiver. Upon satisfaction of the conditions precedent set forth in
Section 4 below and subject to the terms hereof, the Administrative Agent and
the Required Lenders party hereto waive the Financial Covenant Violation and any
Defaults or Events of Default arising solely from the Financial Covenant
Violation; provided, however, that the foregoing waiver shall become null and
void if Limbach, Inc. and its Subsidiaries fail to maintain a Fixed Charge
Coverage Ratio of at least 0.90 to 1.00 on June 30, 2018. The Borrower
acknowledges that the waiver under this Section 2.1 is specifically limited to
the terms hereof, is a one-time waiver, and shall not be deemed to be a waiver
of any Defaults or Events of Default other than those arising solely in respect
of the Financial Covenant Violation.

 

2.2.  Scope. This limited waiver and consent shall be limited specifically as
written herein and shall be solely a consent and waiver as provided herein. This
Amendment shall not constitute a consent to any other transactions prohibited by
the Credit Agreement or any other Loan Document, nor shall this Section 2 be a
waiver or modification of any other term, provision or condition of the Credit
Agreement or any other Loan Document.

 



 

 

 

Section 3.Amendments.

 

Upon satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be and hereby is amended as follows:

 

3.1. The definition of “Applicable Margin” appearing in Section 1.1 of the
Credit Agreement shall be amended by adding the following sentence to the end
thereof, to read in its entirety as follows:

 

Notwithstanding the foregoing, commencing with the Fifth Amendment Effective
Date to and including the Pricing Trigger Date, “Applicable Margin” with respect
to Loans (other than Bridge Term Loans), the commitment fees payable under
Section 2.13(a) and L/C Participation Fees, shall mean the rates per annum shown
opposite Level I above.

 

3.2. The definition of “EBITDA” appearing in Section 1.1 of the Credit Agreement
shall be amended by deleting the word “and” appearing immediately prior to
clause (g), inserting the word “and” at the end of clause (g), and inserting a
new clause (h) immediately thereafter to read in its entirety as follows:

 

(h) all charges, costs and expenses of the Consultant, including those related
to the Consultant’s examination and report,

 

3.3. Section 1.1 of the Credit Agreement is amended to add the following new
defined terms in their appropriate alphabetical position to read in their
entireties as follows:

 

“Consultant” means that certain consultant engaged by the Loan Parties as set
forth in the Fifth Amendment.

 

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement dated
as of August 13, 2018.

 

“Fifth Amendment Effective Date” means August 13, 2018.

 

“Pricing Trigger Date” means the first date occurring after the Fifth Amendment
Effective Date on which all of the following are true: (a) the Fixed Charge
Coverage Ratio is greater than or equal to 1.25:1.00 as of the end of the two
most recently completed fiscal quarters of Limbach, Inc. and Limbach, Inc. has
delivered to the Administrative Agent the compliance certificate required by
Section 6.1(c) evidencing such computations of the Fixed Charge Coverage Ratio
and (b) no Default or Event of Default has occurred and is continuing on such
date.

 



3.4. Clause (c) of Section 6.20 of the Credit Agreement shall be amended and
restated in its entirety to read as follows:

 

(c)   Fixed Charge Coverage Ratio. Limbach, Inc. and its Subsidiaries shall not,
as of the last day of each fiscal quarter of Limbach, Inc. ending during the
period specified below, permit the Fixed Charge Coverage Ratio to be less than:

 

From and Including   To and Including Fixed Charge Coverage Ratio Shall Not Be
Less Than: the Fifth Amendment Effective Date   March 30, 2019 1.15:1.00 March
31, 2019   At all times thereafter 1.25:1.00

 



-2-

 

 

Section 4.Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

4.1. The Borrower, the Guarantors, the Required Lenders and the Administrative
Agent shall have executed and delivered this Amendment.

 

4.2. The Administrative Agent shall have received, for the account of each
Lender that has executed and delivered this Amendment on or prior to the Fifth
Amendment Effective Date (each, a “Consenting Lender”), an amendment fee in an
amount equal to the product of (a) 0.125% multiplied by (b) the sum of such
Consenting Lender’s outstanding Term Loans, outstanding Bridge Term Loans, and
Revolving Credit Commitment on the Fifth Amendment Effective Date, which
amendment fee shall be fully-earned when due and non-refundable when paid.

 

4.3. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

 

4.4. The Borrower shall have paid (a) all reasonable and documented out of
pocket costs and expenses of the Administrative Agent incurred in connection
with the negotiation, preparation and administration of the Amendment, including
without limitation, the reasonable and documented legal fees of the
Administrative Agent’s counsel and (b) the reasonable and documented legal fees
of each Consenting Lender’s counsel in connection with the review and
negotiation of the Amendment, in an amount not to exceed $1,500 per Consenting
Lender.

 

Section 5.Condition Subsequent.

 

5.1. It shall be an Event of Default under Section 7.1(e) of the Credit
Agreement if, within fourteen (14) days of the Fifth Amendment Effective Date
(which date may be extended by the written approval of the Administrative Agent
in its reasonable discretion), the Loan Parties do not engage a consultant (the
“Consultant”) selected from the list provided to the Loan Parties by the
Administrative Agent, to make recommendations as to methods of operation and
internal controls of the Loan Parties (collectively, the “Consultant
Recommendations”). The Loan Parties acknowledge and agree that the Consultant
will work with (i) a liaison in Pittsburgh, Pennsylvania with respect to the
Consultant’s review of the Loan Parties’ corporate operations and controls, and
(ii) a liaison in Laurel, Maryland with respect to the Consultant’s review of
the Loan Parties’ Mid-Atlantic operations and controls. The scope of the
Consultant’s review shall be acceptable to the Administrative Agent and the
Lenders; provided, that the Administrative Agent and the Lenders acknowledge and
agree that so long as the Consultant’s report includes reasonably detailed
analysis of each requirement set forth on Exhibit A attached hereto, the scope
of the Consultant’s review shall be deemed acceptable. The Consultant’s report
shall be delivered to the Administrative Agent at the same time it is delivered
to the Loan Parties, and the Administrative Agent shall promptly deliver copies
of such report to the Lenders. The Loan Parties authorize the Consultant to
communicate directly with the Administrative Agent and the Lenders with respect
to the Consultant’s report and the Consultant Recommendations. For the avoidance
of doubt, the Consultant’s engagement shall be limited to making the Consultant
Recommendations and providing a report with respect thereto, and the Consultant
shall not be engaged for the purpose of conducting ongoing monitoring or
maintenance of the Loan Parties.

 

5.2. It shall be an Event of Default under Section 7.1(e) of the Credit
Agreement if, within ten (10) Business Days of receipt of the Consultant’s
report by the Loan Parties, the Loan Parties do not provide the Administrative
Agent and the Lenders a written action plan to address the Consultant
Recommendations, including an estimated completion schedule, in form and
substance reasonably acceptable to the Administrative Agent.

 



-3-

 

 

Section 6.Affirmation of Guarantors.

 

Each Guarantor hereby confirms that, after giving effect to this Amendment, each
Loan Document to which such Guarantor is a party continues in full force and
effect and is the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability. The Borrower and each Guarantor
acknowledge and agree that (a) nothing in the Credit Agreement, this Amendment,
or any other Loan Document shall be deemed to require the consent of such
Guarantor to any future amendments to the Credit Agreement and (b) the Lenders
are relying on the assurances provided in this Section in entering into this
Amendment and maintaining credit outstanding to the Borrower.

 

Section 7.Acknowledgement of Liens.

 

The Borrower and the Guarantors hereby acknowledge, confirm and agree that the
Administrative Agent has a valid, enforceable and perfected first-priority lien
upon and security interest in the Collateral granted to the Administrative Agent
pursuant to the Loan Documents (subject only to Permitted Liens), and nothing
herein contained shall in any manner affect or impair the priority of the Liens
created and provided for thereby as to the indebtedness, obligations, and
liabilities which would be secured thereby prior to giving effect to this
Amendment.

 

Section 8.Representations and Warranties of Borrower and Guarantors.

 

To induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower and the Guarantors hereby represent and warrant to the
Administrative Agent and the Lenders that, as of the date hereof, (a) after
giving effect to this Amendment, the representations and warranties set forth in
Section 5 of the Credit Agreement and in the other Loan Documents, including
this Amendment, are and shall remain true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects), except to the extent the same expressly relate to an
earlier date (and in such case shall be true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as of such earlier date), (b)  no Default or Event of
Default exists or shall result after giving effect to this Amendment, and (c)
the Borrower and each Guarantor has the power and authority to execute, deliver,
and perform this Amendment and have taken all necessary action to authorize
their execution, delivery, and performance of this Amendment.

 

Section 9.Miscellaneous.

 

9.1. This Amendment shall be binding on and shall inure to the benefit of the
Borrower, the Guarantors, the Administrative Agent, the Lenders, and the L/C
Issuer, and their respective successors and assigns. The terms and provisions of
this Amendment are for the purpose of defining the relative rights and
obligations of the Borrower, the Guarantors, the Administrative Agent, the
Lenders, and the L/C Issuer with respect to the transactions contemplated
hereby, and there shall be no third-party beneficiaries of any of the terms and
provisions of this Amendment.

 

9.2. This Amendment constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all other understandings, oral or
written, with respect to the subject matter hereof. Except as specifically
waived and amended hereby, all of the terms and conditions set forth in the
Credit Agreement shall stand and remain unchanged and in full force and effect.

 



-4-

 

 

9.3. Section and sub-section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

9.4. Wherever possible, each provision of this Amendment shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

9.5. Except as otherwise provided in this Amendment, if any provision contained
in this Amendment is in conflict with, or inconsistent with, any provision in
any of the Loan Documents, the provision contained in this Amendment shall
govern and control.

 

9.6. This Amendment may be executed in any number of separate counterparts, each
of which shall collectively and separately constitute one agreement. Delivery of
an executed signature page to this Amendment by facsimile transmission or by
e-mail transmission of an Adobe portable document format file (also known as a
“PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.

 

9.7. The provisions contained in Sections 10.14 (Governing Law; Jurisdiction;
Etc.) and 10.20 (Waiver of Jury Trial) of the Credit Agreement are incorporated
herein by reference to the same extent as if reproduced herein in their
entirety, except with reference to this Amendment rather than the Credit
Agreement.

 

[Signature Pages to Follow]

 



-5-

 

 

In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first set forth
above.

 



  “Borrower”       Limbach Facility Services LLC       By    /s/ John T. Jordan,
Jr.     Name:    John T. Jordan, Jr.               Title:  EVP/CFO



 

 





[Signature Page to Fifth Amendment to Credit Agreement and Limited Waiver]



 

 

 



  “Guarantors”       Limbach Holdings, Inc.       By    /s/ John T. Jordan,
Jr.                      Name:    John T. Jordan, Jr.                 Title:
 EVP/CFO               Limbach Holdings LLC           By    /s/ John T. Jordan,
Jr.     Name:    John T. Jordan, Jr.     Title:  EVP/CFO                  
Limbach Company LLC           By    /s/ John T. Jordan, Jr.     Name:    John T.
Jordan, Jr.     Title:  EVP/CFO                   Harper Limbach LLC          
By    /s/ John T. Jordan, Jr.     Name:    John T. Jordan, Jr.     Title:
 EVP/CFO                   Limbach Company LP           By    /s/ John T.
Jordan, Jr.     Name:    John T. Jordan, Jr.     Title:  EVP/CFO                
  Harper Limbach Construction LLC           By    /s/ John T. Jordan, Jr.    
Name:    John T. Jordan, Jr.     Title:  EVP/CFO



  

 



[Signature Page to Fifth Amendment to Credit Agreement and Limited Waiver]



 

 

 

  “Lenders”           Fifth Third Bank, an Ohio banking corporation, as a
Lender, as L/C Issuer, and as Administrative Agent             By    /s/ S.
Bradley McDougall     Name:    S. Bradley McDougall                Title:  Vice
President



 

 



[Signature Page to Fifth Amendment to Credit Agreement and Limited Waiver]



 

 

 



  CIBC Bank USA, formally known as The PrivateBank and Trust Company, as a
Lender           By    /s/ David L. Sauerman     Name:    David L.
Sauerman                Title:  Managing Director



  

 



[Signature Page to Fifth Amendment to Credit Agreement and Limited Waiver]

 

 

 



  Wheaton Bank & Trust Company, as a Lender           By    /s/ David Nelson    
Name:    David Nelson                Title:  AVP



  

 



[Signature Page to Fifth Amendment to Credit Agreement and Limited Waiver]



 

 

 



  Citizens Bank of Pennsylvania, as a Lender           By    /s/ John J. Ligday,
Jr.     Name:    John J. Ligday, Jr.                Title:  Senior Vice
President

 

 



[Signature Page to Fifth Amendment to Credit Agreement and Limited Waiver]

 

 



 

Exhibit A

 

Consultant Requirements

 

The scope of the Consultant’s review, and the Consultant’s report, shall include
a reasonably detailed analysis of each of the following:

 

1.

A discussion with Crowe Horwath LLP (“Crowe”) of the Loan Parties’ progress
toward remediating those certain items listed as a “Material Weakness” in that
certain letter dated March 30, 2018 from Crowe to the audit committee of
Limbach, Inc.; provided, that, for the avoidance of doubt, Crowe has not been
engaged to further assess the Loan Parties as of June 30, 2018 and, as such,
Crowe’s analysis will be based solely on its review of the Loan Parties in
connection with those certain financial statements provided prior to and
including June 30, 2018.

 





  2. Review of the Loan Parties’ internal financial statement preparation
processes.

 

  3. Review of the Loan Parties’ projection and forecasting processes, including
commentary on the relationship between the Loan Parties’ projections and the
Loan Parties’ work in process report.



  

4.A limited scope field examination of the Loan Parties’ Mid-Atlantic operations
located in Laurel, Maryland, which shall include a review and evaluation of:

 

a.the strength of internal controls related to (i) job estimating processes
currently utilized by the Loan Parties, (ii) job tracking-management processes,
and (iii) job cost reporting processes;

 

b.underbilled and/or overbilled jobs by at least $250,000 for two consecutive
months;

 

c.the WIP report (which review and evaluation shall provide reasonable analysis
as to the status and risks related to active projects); and

 

d.the circumstances creating the financial challenges on projects with
significant write-offs.

 



 

 